Title: Marbois’ Queries concerning Virginia, [before 30 November 1780]
From: Barbé-Marbois (Barbé de Marbois), François
To: Jefferson, Thomas



[Before 30 November 1780]


Articles of which you are requested to give some details
1.
The Charters of your State.
2.
The present Constitution.
3.
An exact description of its limits and boundaries.
4.
The Memoirs published in its name, in the time of its being a Colony and the pamphlets relating to its interior or exterior affairs present or ancient.
5.
The History of the State.
6.
A notice of the Counties Cities Townships Villages Rivers Rivulets and how far they are navagible. Cascades Caverns Mountains Productions Trees Plants Fruits and other natural Riches.
7.
The number of its Inhabitants.
8.
The different Religions received in that State.
9.
The Colleges and public establishments. The Roads Buildings &c.
10.
The Administration of Justice and a description of the Laws.
11.
The particular Customs and manners that may happen to be received in that State.
12.
The present State of Manufactures Commerce interior and exterior Trade.
13.
A notice of the best Sea Ports of the State and how big are the vessels they can receive.
14.
A notice of the commercial productions particular to that State and of those objects which the Inhabitants are obliged to get from Europe and from other parts of the World.
15.
The weight measures and the currency of the hard money. Some details relating to the exchange with Europe.
16.
The public income and expences.
17.
The measures taken with regard of the Estates and Possessions of the Rebels commonly called Tories.
18.
The condition of the Regular Troops and the Militia and their pay.
19.
The marine and Navigation.
20.
A notice of the Mines and other subterranean riches.
21.
Some Samples of these Mines and of the extraordinary Stones. In short a notice of all what can increase the progress of human Knowledge.

22.
A description of the Indians established in the State before the European Settlements and of those who are still remaining. An indication of the Indian Monuments discovered in that State.

